DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 4-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (US 6277771) in view of Richardson (US 6614322)  .


    PNG
    media_image1.png
    389
    422
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    378
    358
    media_image2.png
    Greyscale


 	With resect to claim 1, figures 11 and 12 of Nishimura et al. disclose a proximity switch comprising: an oscillating circuit (figures 11 and 12 have oscillator 16 and therefore consist of an oscillation circuit) configured to detect (Column 16, lines 32-44) an object made of a carbon material (FRP laminate, Column 16 lines 50-53 ) comprising at least partially carbon fibers that are industrially manufactured from carbon-containing raw materials (produced from woven fabric base material), but fails to disclose wherein the oscillating circuit has a resonant frequency in a range of from 0.8 MHz to 20 MHz.  

    PNG
    media_image3.png
    486
    498
    media_image3.png
    Greyscale

 	Richardson (US 6614322) teaches a voltage controlled oscillator with a frequency variable resonant circuit. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to implement the oscillator with a variable resonant frequency of Richardson in the device of Nishimara for the purpose of tuning the circuit to the desirable frequency. (Here the circuit can be tuned to the desired resonant frequency between .8 and 20MHz. See In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954)).
 	With respect to claim 2, the combination above produces the proximity switch according to claim 1, wherein the oscillating circuit has a resonant frequency in a range of from 1 MHz to 14 MHz.  (Here the circuit can be tuned to the desired resonant frequency between 1 and 14MHz. See In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954)).
 	With respect to claim 4, the combination above produces the proximity switch according to claim 1, wherein the oscillating circuit comprises a first transmitting coil (17), a second transmitting coil (17) and a capacitor (C1 from oscillator of Richardson).  
 	With respect to claim 5, the proximity switch according to claim 4, wherein the first transmitting coil and/or the second transmitting coil are each formed as a printed transmitting coil.  (Here, forming the coils in a printed transmitting coil as used in an integral device is deemed obvious engineering choice. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).)
	With respect to claim 6, the combination above produces the proximity switch according to claim 4, wherein the first transmitting coil and/or the second transmitting coil has an inductance in a range of from 0.4 pH to 4 pH; and/or wherein the capacitor has a capacitance in a range of from 22 pF to 2.2 nF.  (Here, although the exact ranges are not disclosed because the various elements including the capacitor and conductor are designed to implement variable resonant frequencies it would be obvious to vary the components to produce those resonant frequencies in the ranges above. See In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954)).
 	With respect to claim 7, the combination above produces the proximity switch according to claim 1, further comprising an amplifier (Richardson element T1, Column 3 lines 54-56) configured to amplify a received signal received by the oscillating circuit, wherein the amplifier has at least one filter stage (R1 and C2 can be interpreted as a filter) and at least one capacitive element (C1) matched to the resonant frequency of the oscillating circuit.  
 	With respect to claim 8, the combination above produces the proximity switch according to claim 7, wherein the amplifier (T1) is set up to reduce external capacitive influences on a phase position of the excitation of the oscillating circuit.  
	With respect to claim 9, the combination above produces the a method for detecting (Column 16, lines 32-44) circuit  an object made of a carbon material (FRP laminate, Column 16 lines 50-53 )  comprising at least partially carbon fibers that are industrially manufactured from carbon- containing raw materials (produced from woven fabric base material) by means of a proximity switch, the method comprising: emitting, by the proximity switch, a detection signal at a frequency in a range of from 0.8 MHz to 20 MHz.  (Here the circuit can be tuned to the desired resonant frequency between .8 and 20MHz).
	With respect to claim 10, the combination above produces the proximity switch according to claim 5, wherein the first transmitting coil and/or the second transmitting coil has an inductance in a range of from 0.4 pH to 4 pH; and/or wherein the capacitor has a capacitance in a range of from 22 pF to 2.2 nF.  (Here, although the exact ranges are not disclosed because the various elements including the capacitor and conductor are designed to implement variable resonant frequencies it would be obvious to vary the components to produce those resonant frequencies in the ranges above).
 	With respect to claim 11, the combination above produces the proximity switch according to claim 1, wherein the proximity switch is configured as an inductive proximity switch. (Col. 16 lines 32-44).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524. The examiner can normally be reached M-F (8:00am-4:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on M-F (8:00am-4:00pm). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAREEM E ALMO/Examiner, Art Unit 2849                 

/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849